746 N.W.2d 299 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Charles William MERCER, Jr., Defendant-Appellant.
Docket No. 135811. COA No. 281006.
Supreme Court of Michigan.
April 2, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 18, 2007 order of the Court of Appeals is considered We direct the Clerk to schedule oral argument on May 7, 2008, On whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument the parties shall address whether the constitutional due process standard for dismissal of a criminal prosecution based on prearrest delay requires a showing by, the criminal defendant of both(l) actual and substantial prejudice due to the delay, and (2) the intent by the prosecution to gain a tactical advantage by means of the delay, and if not, whether and how a balancing test should be employed to consider these two factored The parties may file-supplemental briefs no later than April 25, 2008, but they should not submit mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae no later than April 25, 2008. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.